Citation Nr: 1529101	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-33 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include hiatal hernia, colon polyps, and residuals of a duodenal ulcer.

2.  Entitlement to a compensable initial rating prior to May 10, 2010; a rating greater than 10 percent from May 10, 2010, to August 2, 2013; and a rating greater than 30 percent from August 2, 2013, for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc. and the Veterans Coalition


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The above noted February 2010 rating decision granted entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable disability rating, effective August 11, 2009 (the original date of claim).  Thereafter, a subsequent August 2013 rating decision increased the rating to 10 percent, effective May 10, 2010, and 30 percent, effective August 2, 2013.  Regardless of the RO's actions, the issue remains before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The electronic claims file includes additional evidence, namely VA medical records and VA eye and psychiatric examinations, associated with the file since the time of the Statement of the Case (SOC) issued by the RO in August 2013.  As the new evidence is irrelevant to the Veteran's increased rating claim for his bilateral hearing loss (and the gastrointestinal claim is remanded herein), the Veteran is not prejudiced by the adjudication of this appeal.  See 38 C.F.R. § 19.37 (2014); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided)

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 10,2010, audiometric examinations corresponded to no greater than a level I hearing loss for the right ear and no greater than a level I hearing loss for the left ear.

2.  Between May 10, 2010, and August 2, 2013, audiometric examinations correspond to no greater than a level III hearing loss for the right ear and no greater than a level V hearing loss for the left ear.

3.  From August 2, 2013, audiometric examinations correspond to no greater than a level V hearing loss for the right ear and no greater than a level VIII hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  Prior to May 10, 2010, a compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2014).

2.  Between May 10, 2010, and August 2, 2013, a disability rating greater than 10 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.85, DC 6100, 4.86 (2014).

3.  From August 2, 2013, a disability rating greater than 30 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.85, DC 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

A VCAA letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim for service connection, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) have been associated with the electronic claims file.  Private treatment records from multiple providers have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate QTC audiological examinations in November 2009 and August 2013.  There is no evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since he was last examined.  The QTC examination reports are thorough and supported by the other objective evidence of record.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision in that they were performed by neutral, skilled providers who accurately recited the Veteran's history and the examiners' resulting reports provide the data required to appropriately rate the Veteran's hearing loss disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board also observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his accredited representative has asserted that there is any deficiency in his QTC examinations.  The above QTC examination reports both discussed the functional impact of the Veteran's hearing loss on his daily functioning.  As such, the Board concludes that the above examination reports fully satisfy the requirements set forth in Martinak.  Moreover, the Veteran in multiple statements submitted to the RO has extensively discussed the functional effects caused by his hearing problems.    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran claims that the noncompensable rating prior to May 10, 2010; the 10 percent rating between May 10, 2010, and August 2, 2013; and the 30 percent rating from August 2, 2013, do not accurately depict the severity of his disability during those periods.  

Prior to May 10, 2010

The Veteran underwent a QTC examination in November 2009.  The Veteran reported hearing problems for many years, beginning in the 1980s and worsening over time.  He had difficulty hearing and understanding conversational speech.  He frequently would misunderstand what people said and had to turn the television up loud to understand.  He was receiving no treatment for the hearing problems.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
40
45
LEFT
15
15
45
65
70

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent in the right ear and 94 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 31.25 for the right ear and 48.75 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants a noncompensable rating under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

The Board has considered the Veteran's lay reports regarding his difficulty hearing.  As was indicated above, however, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  

In light of the foregoing, the evidence does not show the Veteran's hearing loss reached a level greater than that appropriate to a noncompensable level at any point during the appellate period prior to May 10, 2010.  Staged ratings for the period prior to May 10, 2010, therefore, are inapplicable here.  Considering the results of the QTC examination, entitlement to a compensable rating prior to May 10, 2010, is denied.

From May 10, 2010, to August 2, 2013

In support of his claim, the Veteran submitted a private audiogram completed on May 10, 2010.  The Veteran reported a long-standing hearing problem that was worse in the left ear.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
60
LEFT
30
30
55
70
70

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 80 percent in the right ear and 72 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 42.5 for the right ear and 56.25 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of III for the right ear and V for the left ear.  Such a degree of hearing loss warrants a 10 percent rating under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

In a March 2011 statement, the Veteran reported that problems with hearing affected his ability to talk on the phone and in person, including taking instructions.  He would misunderstand people and the hearing problems had caused a great deal of problems in everyday living.  The Veteran even had to spend time in jail because of a misunderstanding in speech.  The Board has considered the Veteran's lay reports regarding his difficulty hearing.  As was indicated above, however, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  

The Board has considered whether an effective date prior to May 10, 2010, is warranted.  The Board recognizes that it is possible, and perhaps likely, that the Veteran's decreased hearing acuity / speech recognition began prior to the May 10, 2010, testing; however, there is no subjective or objective evidence by which the Board could establish a date for when such decreased hearing acuity / speech recognition occurred.  As discussed above, the last objective audiological testing, in November 2009, failed to show a compensable degree of hearing loss and there is no other clear evidence to permit the Board to apply an effective date prior to May 10, 2010.    

In light of the foregoing, the evidence does not show the Veteran's hearing loss reached a level greater than that appropriate to a 10 percent disability level at any point during the appellate period between May 10, 2010, and August 2, 2013.  Staged ratings for the period between May 10, 2010, and August 2, 2013, therefore, are inapplicable here.  Considering the results of the private audiogram, entitlement to a rating greater than 10 percent between May 10, 2010, and August 2, 2013, is denied.

From August 2, 2013

The Veteran underwent another QTC audiology examination on August 2, 2013.  The Veteran reported that he had difficulty understanding people when they would speak to him.  The results of the VA audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
55
65
LEFT
45
50
70
75
85

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 72 percent for the right ear and 56 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 52.5 for the right ear and 70 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of V for the right ear and VIII for the left ear.  Such a degree of hearing loss warrants a 30 percent rating under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

In his October 2013 VA Form 9, the Veteran expressed his belief that the 30 percent rating should be effective from his original date of claim.  The Board has considered the Veteran's lay reports regarding his difficulty hearing.  As was indicated above, however, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  

The Board has considered whether an effective date prior to August 2, 2013, is warranted.  The Board recognizes that it is possible, and perhaps likely, that the Veteran's decreased hearing acuity / speech recognition warranting a 30 percent rating began prior to the August 2, 2013, testing; however, there is no subjective or objective evidence by which the Board could establish a date for when such decreased hearing acuity / speech recognition occurred.  As discussed above, the last objective audiological testing, in May 2010, showed a compensable degree of hearing loss to the 10 percent disability level and there is no other evidence showing the criteria for a 30 percent rating were met or approximated to permit the Board to apply an effective date prior to August 2, 2013.    

In light of the foregoing, the evidence does not show the Veteran's hearing loss reached a level greater than that appropriate to a 30 percent disability level at any point during the appellate period from August 2, 2013.  Staged ratings for the period from August 2, 2013, therefore, are inapplicable here.  Considering the results of the private audiogram, entitlement to a rating greater than 30 percent from August 2, 2013, is denied.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran reports difficulty understanding others when they speak to him, difficulty hearing the television, problems with hearing on the telephone, and issues understanding spoken instructions.      

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations in situations involving instructions, the television, and the telephone, as well as general spoken conversation, is a factor contemplated in the regulations and rating criteria as defined.  Similarly, all the other problems recounted and detailed by the Veteran directly stem from and are the result of his decreased hearing acuity.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating prior to May 10, 2010, greater than 10 percent between May 10, 2010 and August 2, 2013, or greater than 30 percent from August 2, 2013, under these criteria (to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran) does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for his bilateral hearing loss disability, as well as for tinnitus, posttraumatic stress disorder (PTSD), a right eye disability, and a scar to the right eyelid.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to his bilateral hearing loss disability.  As the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable initial rating prior to May 10, 2010; a rating greater than 10 percent from May 10, 2010, to August 2, 2013; and a rating greater than 30 percent from August 2, 2013, for a bilateral hearing loss disability is denied.


REMAND

The Veteran also contends that he is entitled to service connection for a gastrointestinal disability that he believes is related to exposure to radar emissions during service.  The Board concludes that additional development is required prior to adjudication of this claim.

The Veteran's service treatment records include a March 1976 diagnosis and treatment of bilateral lipomas of the spermatic cord.  He also underwent a bilateral inguinal hernioplasty.  In June 1981, the Veteran was hospitalized for a gastrointestinal bleed that was diagnosed as a duodenal ulcer.  The condition was stable at the time of discharge.  The Veteran's October 1983 Report of Medical Examination at separation included a finding of a normal abdomen and viscera on examination.  In a contemporaneous Report of Medical History, the Veteran denied any current medications and reported that his current condition was excellent, but did note a history of rupture/hernia.  The Veteran specifically described a double inguinal hernia in 1976 while serving in South Korea that was treated with surgery and had good results.  He also discussed frequent indigestion that occurred in 1981 that had been treated with hospitalization and Mylanta, with good results.  

Records from SSA indicate that in July 1994 the Veteran was involved in a motor vehicle accident wherein he fractured his pelvis and required a diverting colostomy and partial colon and large bowel resection.  In September 1994, the Veteran was treated for a bilateral inguinal hernia.  In April 2005, the Veteran was granted disability benefits from SSA based on findings of osteoarthritis and allied disorders and fractures of the lower limb.  

In August 2009, the Veteran received private treatment for right flank pain.  On examination, there were positive bowel sounds, no masses, and no hernias.

In a May 2010 VA treatment record, the Veteran reported that during an incident in service he experienced nausea while talking to a pilot whose radar was on in the plane.  The Veteran indicated that since that time he had never been the same and that "if a microwave can mess you up, so can a radar."  In another May 2010 treatment record, the Veteran claimed to have been exposed to radiation through  radar on an EF-111 plane.  He stated that immediately after exposure he became sick and nauseated.  The Veteran spoke to the pilot, who indicated that the plane was "running hot."  Since that time he had been having problems with memory, anger, concentration, and mood.  

A June 2010 colonoscopy showed a normal terminal ileum.

In a September 2010 statement, the Veteran reported associated stomach upset, heat, and dizziness due to his exposure to the working radar on the plane.  He was taken to the hospital where he began to experience various symptoms, including bleeding in his stomach.  In December 2011 the Veteran described the incident during psychiatric treatment and described feeling hot, nauseous, and dizzy during the incident.

A March 2013 statement from the Veteran's brother-in-law also claimed that the Veteran had been exposed to radiation from the radar of a "F1-11."  In a contemporaneous March 2013 statement, the Veteran asserted that around August 1978 he was stationed at Mountain Homes Air Force Base and that while de-arming an F-111 he began to feel weak and nauseous.  He spoke to the pilot who told him that the radar was on.  He claimed to have evacuated the area and that he and his ground crew were taken to the hospital and examined.  

The Veteran was afforded a QTC stomach and duodenal examination in July 2013.  The examiner noted that the Veteran had no prior diagnosis of a stomach or duodenum condition.  The Veteran reported a bleeding ulcer in 1977 for which he was hospitalized for three days.  He denied any known episodes since that occasion.  He had no current symptoms and was unsure whether any diagnosis had ever been made.  Upper GI radiographic studies in August 2013 were normal.  The examiner concluded that no current diagnosis was applicable, as the prior duodenal ulcer condition from service had resolved.

A February 2014 VA treatment record noted that the Veteran had a history of colon polyps.  In March 2014, the Veteran underwent a colonoscopy that showed multiple colon polyps.  A March 2014 follow-up letter noted that the polyps were benign and not cancer, but that over time some types of polyps have the potential to transform into colon cancer.  The Veteran was directed to follow-up with another colonoscopy in 5 years and that in the interim he did not have to check his stools for blood for colon cancer screening.

Thus, since the time of the July 2013 QTC examination, the Veteran has been diagnosed with colon polyps.  In addition, the record indicates that the Veteran has a history of such polyps.  Given that one of the primary bases for denying the Veteran's claim was that he did not have a current gastrointestinal disability, the Board concludes that another VA examination is necessary.

As to the Veteran's general claim that exposure to radar emissions caused his disability, the Court has taken judicial notice that radar equipment emits micro-wave type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2014).  As such, no further development under these regulations is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed gastrointestinal disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed gastrointestinal disability, to include colon polyps and hemorrhoids, was incurred in or is otherwise related to military service.  

In considering the foregoing, the examiner's attention is directed to the Veteran's contentions that his current gastrointestinal problems are due to in-service radar wave exposure, the July 2013 QTC examination report, the Veteran's documented history of colon polyps and hemorrhoids (including the June 2010 and March 2014 colonoscopy), and the other evidence discussed in the body of this remand.  

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2.  After completing the above actions and any other development deemed necessary, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


